DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent No. 5836990) in view of Gelfand (U.S. PGPub. No. 201402483809).
Regarding claims 1 and 11, Li teaches:
A system/method comprising: a…distal end of a catheter having multiple electrodes that are configured to be placed in contact with tissue in an organ and to apply ablative power to tissue; (Col. 1, lines 23-27; Col. 2, lines 55-60; Fig. 1, ablation catheter 4, electrodes 6)
and a processor, which is configured to: during application of the ablative power, determine whether a physical contact between the electrodes and tissue meets a predefined contact quality; (Col. 1, lines 52-53; Col. 3, lines 12-15; Col. 4, lines 14-23; Col. 4, lines 42-45; one of ordinary skill in the art would recognize that a controller/processor (Fig. 4, controller 18) must be present to perform these techniques automatically)
and if the physical contact of an electrode among the electrodes with the tissue does not meet the predefined contact quality, re-use the electrode for electrophysiological (EP) sensing. (Col. 4, lines 14-23; Col. 4, lines 42-45; condition always fulfilled because impedance between electrode and tissue is constantly measured)
Li does not explicitly disclose the distal end of a catheter being expandable. 
In related ablation device art, Gelfand teaches at least one electrode mounted to the surface of an inflatable balloon, expandable structure, expandable cage, expandable mesh or expandable braid (Para. 0031).

	Regarding claims 2 and 12, the Li/Gelfand combination teaches:
The system according to claim 1 (described above)
The method according to claim 11 (described above)
wherein the ablative power comprises at least one of a radiofrequency (RF) power outputted by an RF generator and irreversible electroporation (IRE) pulses outputted by an IRE pulse generator. (Li, Col. 2, lines 17-18; Col. 3, line 67-Col. 4, line 6)
Regarding claims 3 and 13, the Li/Gelfand combination teaches:
The system according to claim 1 (described above)
The method according to claim 11 (described above)
and comprising a switching assembly configured to switch the electrode between a generator of the ablative power and an EP sensing system, (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, pulse signal assembly 16, ablation power assembly 18)
wherein the processor is configured to control the switching assembly (Li, Col. 1, lines 52-53; Fig. 4, controller 18; Fig. 1, switching assembly 14; one of ordinary skill in the art would recognize that a controller/processor must be present to perform these techniques automatically)
to (i) …connect the electrode to the generator and (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, ablation power assembly 18)
(ii) …connect the electrode to the EP sensing system for re-using the electrode for EP sensing. (Li Col. 4, lines 14-23; Col. 4, lines 42-45; condition always fulfilled because impedance between electrode and tissue is constantly measured)
Li teaches a controller (Fig. 4, controller 18) that can automatically perform the techniques of measuring and delivering energy (Col. 1, lines 52-53) and a switch assembly configured to connect the electrode to generator and electrode to EP sensing system (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, pulse signal assembly 16, ablation power assembly). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Li to connect the electrode to the generator and the EP sensing system in any sequential order in order to constantly measure impedance throughout the ablation procedure and determine contact between electrode and tissue to be ablated (Li, Col. 2, lines 17-22).
Regarding claims 7 and 17, the Li/Gelfand combination teaches:
The system according to claim 1 (described above)
The method according to claim 11 (described above)
wherein the processor is configured to determine whether the physical contact of the electrode meets the predefined contact quality, by evaluating a preset temperature criterion. (Gelfand, Para. 0015-0016, 0145; when contact with tissue is compromised, temperature change is measured)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Li based on the teachings of Gelfand to incorporate temperature as to determine the a predefined contact quality in order to effectively deliver ablative energy to target tissue and avoid poor ablation (Gelfand, Para. 0145). 
Regarding claims 8 and 18, the Li/Gelfand combination teaches:
The system according to claim 7 (described above)
The method according to claim 17 (described above)
wherein the processor is configured to evaluate the preset temperature criterion by evaluating a relation of a measured temperature of the electrode to a preset threshold temperature(Gelfand, Para. 0145; when contact with tissue is compromised, temperature change is measured, exceeding 50-60 degrees Celsius)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Li based on the teachings of Gelfand to incorporate temperature as to determine the a predefined contact quality in order to effectively deliver ablative energy to target tissue and avoid poor ablation (Gelfand, Para. 0145). 
Regarding claims 9 and 19, the Li/Gelfand combination teaches:
The system according to claim 1 (described above)
The method according to claim 11 (described above)
wherein the processor is configured to determine whether the physical contact of the electrode meets the predefined contact quality, by evaluating a preset impedance criterion. (Li, Col. 3, lines 12-15; Col. 3, lines 35-46; Col. 4, lines 14-23)
Regarding claims 10 and 20, the Li/Gelfand combination teaches:
The system according to claim 9 (described above)
w The method according to claim 19 (described above)
herein the processor is configured to evaluate the impedance criterion by assessing whether a frequency-dependence of the impedance indicates that the electrode contacts blood or indicates that the electrode contacts tissue. (Li, Col. 3, lines 15-23)
.

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Li/Gelfand combination in view of Panescu (U.S. Patent No. 5769847).
Regarding claims 4 and 14, the Li/Gelfand combination teaches the system according to claim 3 and the method according to claim 13 (described above). The Li/Gelfand combination further discloses wherein each of the electrodes comprises a plurality of electrode segments, (Col. 2, lines 55-60; Fig. 1, electrodes 6; read as broadly as claimed, a single electrode is read as an electrode segment). The Li/Gelfand combination further teaches a switching assembly and processor configured to switch the electrode between the generator and EP sensing system (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, pulse signal assembly 16, ablation power assembly 18).
However, the Li/Gelfand combination does not explicitly disclose individual control of the switching. In related ablating energy emitter art, Panescu teaches a configuration where the electrodes are individually controlled (Panescu, Col. 14, lines 55-59; Fig. 19, power switches 214, source 217).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Li/Gelfand combination based on the teachings of Panescu to incorporate individually switching the electrode segments between the generator and the EP sensing system in order to control multiple, independently actuated ablating elements to target tissue (Panescu, Col. 14, line 
Regarding claims 5 and 15, the Li/Gelfand combination teaches the system according to claim 1 and the method according to claim 11 (described above). The Li/Gelfand combination further teaches a switching assembly configured to initially have each of the electrodes connected…to a generator of the ablative power and EP sensing system (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, pulse signal assembly 16, ablation power assembly 18). The Li/Gelfand combination further teaches the processor configured to control the switching assembly to…disconnect the electrode from the generator for re-using the electrode for EP sensing (Li, Col. 1, lines 52-53; Col. 4, lines 14-23; Fig. 4, controller 18; Fig. 1, switching assembly 14; by disconnecting from the ablation power assembly, the switch assembly connects to the ablation power assembly; one of ordinary skill in the art would recognize that a controller/processor must be present to perform these techniques automatically)
Li teaches a controller (Fig. 4, controller 18) that can automatically perform the techniques of measuring and delivering energy (Col. 1, lines 52-53) and a switch assembly configured to connect the electrode to generator and electrode to EP sensing system (Li, Col. 2, lines 61-64; Fig. 1, switch assembly 14, pulse signal assembly 16, ablation power assembly). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Li to connect the electrode to the generator and the EP sensing system in any sequential order in order to consistently measure impedance throughout the ablation procedure and determine contact between electrode and tissue to be ablated (Li, Col. 2, lines 17-22).

In related ablating energy emitter art, Panescu teaches electrodes connected in parallel to a generator of the ablative power and to an EP sensing system, (Panescu, Col. 9, lines 32-35; Fig. 12A, electrodes E1-3; thermocouple junction 84 in parallel as well).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dates to have modified the Li/Gelfand combination based on the teachings of Panescu to incorporate the electrodes in parallel in order to provide the same predictable results of delivering ablation energy to target tissue. 
Regarding claims 6 and 16, the Li/Gelfand/Panescu combination teaches the system according to claim 5 and the method according to claim 15 (described above). Panescu further teaches:
wherein each of the electrodes comprises a plurality of electrode segments, (Panescu, Col. 14, lines 39-46; Fig. 19, ablating energy emitters 201, 202, 203; read as broadly as claimed a single electrode is read as an electrode segment)
and wherein the switching assembly and the processor are configured to individually disconnect any of the electrode segments from the generator. (Panescu, Col. 14, lines 55-59; Fig. 19, power switches 214, source 217)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Li/Gelfand combination based on the teachings of Panescu to incorporate individually disconnecting electrode segments from the generator in order to control multiple, independently actuated ablating elements to target tissue (Panescu, Col. 14, line 43-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794